             Case 2:20-cv-01205-BJR Document 9 Filed 09/23/20 Page 1 of 4




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                    WESTERN DISTRICT OF WASHINGTON
12                                            AT SEATTLE

13   KATHRYN L. JAGOW, DDS, individually and
     on behalf of all others similarly situated,
14                                                       Civil Action No. 2:20-cv-01205-BJR
                                            Plaintiff,
15
              v.                                         STIPULATED MOTION AND
16                                                       ORDER
17   ASPEN AMERICAN INSURANCE
     COMPANY,
18
                                          Defendant.
19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER CASE:                                           SIDLEY AUSTIN LLP
     2:20-CV-01205-BJR                                                           1420 FIFTH AVE., SUITE 1400
                                                                                 SEATTLE, WA 98101
                                                                                 415.439.1799
             Case 2:20-cv-01205-BJR Document 9 Filed 09/23/20 Page 2 of 4




 1            Plaintiff Kathryn Jagow DDS and Defendant Aspen American Insurance Company stipulate

 2   that Plaintiff shall file an amended complaint and that Defendant’s pending motion to dismiss is

 3   therefore moot.

 4            WHEREAS:

 5            1.       This action is one of four similar actions pending in this District between plaintiffs

 6   represented by Plaintiff’s counsel and Defendant.

 7            2.       On August 10, 2020, Plaintiff filed a complaint in the above-captioned complaint.

 8            3.       Based on the date of service and Washington law, Defendant must answer, move, or

 9   otherwise respond to the complaint no later than September 22, 2020.

10            4.       On September 22, 2020, counsel for Defendant met and conferred with counsel for

11   Plaintiff regarding Defendant’s intent to move to dismiss Plaintiff’s complaint for failure to state a

12   claim. Plaintiff’s counsel indicated that Plaintiff would re-plead the complaint.

13            5.       In light of Plaintiff’s intent to re-plead, the Parties agree that Defendant need not

14   answer, move, or otherwise respond to Plaintiff’s original complaint. Plaintiff shall file an

15   amended complaint no later than October 6, 2020, and Defendant shall answer, move, or otherwise

16   respond to Plaintiff’s amended complaint no later than the 14th day after Plaintiff files the

17   amended complaint, exclusive of the day of filing, unless the Court sets a different schedule.

18            6.       The Parties submit this stipulated motion for the avoidance of all doubt and to

19   memorialize their understanding. The stipulated motion is made in the interest of justice, not to

20   delay the proceedings, and will not prejudice any party.

21            IT IS HEREBY STIPULATED AND AGREED, pending the Court’s approval, that (1)

22   Plaintiff shall file an amended complaint in the above-captioned action no later than October 6,

23   2020; (2) Defendant shall have no obligation to answer, move, or otherwise respond to Plaintiff’s

24   original complaint, and shall not be held in default for failure to do so; and (3) Defendant shall

25   answer, move, or otherwise respond to Plaintiff’s amended complaint no later than the 14th day

26   after Plaintiff files an amended complaint, exclusive of the day of filing, unless the Court sets a

27   different schedule.

28            The Parties respectfully request the Court to enter the accompanying Proposed Order
     STIPULATED MOTION AND ORDER CASE:                                                    SIDLEY AUSTIN LLP
     2:20-CV-01205-BJR                                                                    1420 FIFTH AVE., SUITE 1400
                                                                                          SEATTLE, WA 98101
                                                           1                              415.439.1799
             Case 2:20-cv-01205-BJR Document 9 Filed 09/23/20 Page 3 of 4




 1   granting the above-articulated stipulated agreement.

 2

 3           DATED this 22nd day of September, 2020.

 4
     KELLER ROHRBACK L.L.P.                                 SIDLEY AUSTIN LLP
 5

 6   /s/ Amy Williams-Derry*                                /s/ Robin E. Wechkin

 7   Amy Williams-Derry, WSBA #28711                        Robin E. Wechkin, WSBA No. 24746
     Lynn L. Sarko, WSBA #16569                             SIDLEY AUSTIN LLP
 8                                                          1420 Fifth Avenue, Suite 1400
     Ian S. Birk, WSBA #31431                               Seattle, WA 98101
 9   Gretchen Freeman Cappio, WSBA #29576                   Telephone: (415) 439-1799
     Irene M. Hecht, WSBA #11063                            rwechkin@sidley.com
10   Karin B. Swope, WSBA #24015
     Maureen Falecki, WSBA #18569                           Yvette Ostolaza, pro hac vice forthcoming
11   Nathan Nanfelt, WSBA #45273                            Yolanda C. Garcia, pro hac vice forthcoming
     1201 Third Avenue, Suite 3200                          SIDLEY AUSTIN LLP
12                                                          2021 McKinney Avenue, Suite 2000
     Seattle, WA 98101                                      Dallas, Texas 75201
13   Telephone: (206) 623-1900                              Telephone: (214) 981-3401
     Fax: (206) 623-3384                                    Facsimile: (214) 981-3400
14   Email: awilliams-derry@kellerrohrback.com              yvette.ostolaza@sidley.com
     Email: lsarko@kellerrohrback.com                       ygarcia@sidley.com
15   Email: ibirk@kellerrohrback.com
     Email: gcappio@kellerrohrback.com                      Attorneys for Defendant
16   Email: ihecht@kellerrohrback.com
17   Email: kswope@kellerrohrback.com
     Email: mfalecki@kellerrohrback.com
18   Email: nnanfelt@kellerrohrback.com

19   Attorneys for Plaintiff
20
     *signed with permission
21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                                SIDLEY AUSTIN LLP
     2:20-CV-01205-BJR                                                                1420 FIFTH AVE., SUITE 1400
                                                                                      SEATTLE, WA 98101
                                                       2                              415.439.1799
             Case 2:20-cv-01205-BJR Document 9 Filed 09/23/20 Page 4 of 4




 1                                                  ORDER

 2   The Court has considered Plaintiff Kathryn L. Jagow DDS’s and Defendant Aspen American

 3   Insurance Company’s Stipulated Motion and [Proposed] Order. The Court HEREBY

 4   ORDERS the following:

 5       1. Plaintiff shall file an amended complaint no later than October 6, 2020;

 6       2. Defendant shall have no obligation to answer, move, or otherwise respond to Plaintiff’s

 7           original complaint, and shall not be held in default for failure to do so; and

 8       3. Defendant shall answer, move, or otherwise respond to Plaintiff’s amended complaint no

 9           later than the 14th day after Plaintiff files an amended complaint, exclusive of the day of

10           filing, unless the Court sets a different schedule.

11   IT IS SO ORDERED.

12
     Dated:September 23, 2020.                                ___________________________________
13                                                            Honorable Barbara J. Rothstein
                                                              UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                                  SIDLEY AUSTIN LLP
     2:20-CV-01205-BJR                                                                  1420 FIFTH AVE., SUITE 1400
                                                                                        SEATTLE, WA 98101
                                                          2                             415.439.1799
